Citation Nr: 1145777	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-22 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a cervical spine disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1989 to January 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama - which, in relevant part, determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a cervical spine disorder.

In this decision, however, the Board is reopening this claim because there is indeed new and material evidence.  The Board also is then readjudicating this claim on its underlying merits and, in fact, granting service connection.


FINDINGS OF FACT

1.  An unappealed July 2004 RO rating decision initially considered and denied the Veteran's claim for service connection for a cervical spine disorder (herniated disc at C5-6) because there was no objective indication of an injury to his cervical spine in service and he did not have evidence of a disability since service.

2.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence already considered in that prior decision and relates to an unestablished fact needed to substantiate this claim.

3.  This additional evidence, along with that previously of record, indicates the Veteran's cervical spine disorder as likely as not began while he was on active duty in the military as a result of a slip-and-fall incident, and that he has continued to experience pain and other symptoms associated with this disorder during the many years since his discharge from service.



CONCLUSIONS OF LAW

1.  The RO's July 2004 rating decision denying service connection for a cervical spine disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But new and material evidence has been received since that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran's cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Here, though, since the Board is reopening the claim for a cervical spine disorder on the basis of new and material evidence, and then granting this claim on its underlying merits, the Board need not determine whether there has been compliance with these notice and duty to assist provisions - including insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Cons. Memo., para. 2, 3 (June 14, 2006).  The claim is being fully granted, regardless.  38 C.F.R. § 20.1102 (2011) (harmless error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).  

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for the Cervical Spine Disorder

The RO originally considered and denied this claim in a July 2004 decision.  The RO denied this claim in that initial decision because there was no objective indication of this claimed disorder while in service, including as a residual of an injury, and insufficient confirmation that he had had or had received treatment for this disorder since service, especially on a continuous basis.  The report of a prior VA compensation examination in September 1992, albeit performed in connection with unrelated claims for which the Veteran also was seeking service connection, had failed to indicate a cervical spine disorder.  

In August 2004, the RO sent the Veteran a letter notifying him of that July 2004 decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  In response, he filed a timely notice of disagreement (NOD) in August 2004.  The RO issued a statement of the case (SOC) in February 2005.  However, he did not file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of that initial claim to the Board, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed a petition to reopen this claim in February 2007.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

The June 2007 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).


VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  So there is no requirement the evidence in question be new, material, and raise a reasonable possibility of substantiating the claim.

The Veteran repeatedly has alleged that his cervical spine disorder began while he was in the military and, specifically, as a result of a fall down a ladder onboard a ship.  Further, he claims that he has continued to experience pain in his upper back and neck (cervical spine) during the many years since.  

His service treatment records (STRs) are replete with evidence of complaints in service regarding his back, in general, but also specifically his upper back and neck area.  A February 1990 slip-and-fall injury is noted in the STRs and confirms he fell down a ladder while stationed aboard a ship, as he alleges.  Thereafter, in April and September 1990, he continuously complained of upper back and neck pain.  

Further, his December 1990 separation examination notes the February 1990 incident and complaints of chronic back pain.  Continuous symptoms, not necessarily continuous treatment for a disorder, is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Since the July 2004 decision initially considering and denying this claim, the Veteran has submitted additional evidence in support of this claim.  In particular, VA treatment records dated from July 2004 to April 2007 continue to document his complaints of and treatment for a cervical spine disorder, including pain in his neck.  A VA treatment record dated in November 2006 notes his history of an injury aboard his ship while in the Navy.  Moreover, he also provided Social Security Administration (SSA) records showing he is in receipt of SSA benefits for a herniated disc of the cervical spine and other, unrelated, disabilities.  The Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  However, these records are new and material to his claim inasmuch as they nonetheless concern the etiology of his cervical spine disorder and address his consequent disability.


So unlike when the RO initially considered and denied this claim in July 2004, there is now competent and presumed credible evidence confirming the Veteran has a chronic cervical spine disorder (namely, a herniated disc at C5-6).  Moreover, there are indications this disorder is attributable to his military service - and, indeed, to the specific injury in service he alleges when he fell down a ladder.  So this additional evidence is both new and material and, thus, reason to reopen this claim.  Shade, 24 Vet. App. at 117.

II.  Entitlement to Service Connection for this Cervical Spine Disorder

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, as already conceded, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is have proof he has the claimed disability - namely, a cervical spine disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of current disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  His VA treatment records dated from November 2002 to April 2007 show continuous complaints of pain and treatment for his cervical spine disorder.  X-rays from December 2002 diagnosed this disorder as degenerative disc disease (DDD) at C5-6 with right-sided neural foraminal narrowing at the same level.  An October 2003 statement from Dr J.W., and a physical examination from Dr. H.R., dated in March 2004, confirms this diagnosis of a herniated disc at C5-6.  

As also already conceded, the Veteran's STRs also confirm he fell down a ladder in February 1990 while stationed aboard a ship.  His complaints of upper back and neck pain began immediately after that incident and continued for several ensuing months, at least until September 1990.  His December 1990 separation examination also noted that injury by history and his report of having experienced chronic back pain since (service connection already has been established for a low back disability, specifically, lumbar disc disease).  His military service ended in January 1991.  

So the only remaining requirement is establishing the required linkage between the current cervical spine disorder and the injury in service and the complaints of upper back and neck pain that followed.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran had VA examinations in September 1992 and June 2004.  However, neither examiner resulted in an opinion regarding the etiology of his cervical spine disorder.  His VA outpatient records show additional, more recent, treatment concerning his cervical spine beginning in November 2002 and continuing to April 2007.  In November 2002, a VA treatment record noted his complaint of neck pain and his history of a diagnosis of a bulging disc at C5-6 in 1998.  In May 2003, he had surgery for a discectomy of the C5-6 vertebrae.  
X-rays in June 2003, so one month following that surgery, found loss of normal curvature at C5-6 and evidence of posterior osteophyte formation.  More recently, in November 2006, he again complained of pain in his cervical spine.  However, the VA treating physicians and Dr. H.R., who performed the March 2004 physical examination, did not render opinions as to the etiology of this cervical spine disorder. 

Importantly, though, the October 2003 statement from Dr J.W. specifically determined the Veteran's injury in 1990 resulted in sprain/strain injuries to his cervical and thoracic spinal regions, so cause for the current disability.  Dr. J.W. based this determination on the Veteran's history, subjective complaints, and objective findings, inclusive of radiographs.  

Even as a layman, the Veteran is competent to proclaim having experienced pain in his upper back and neck since the injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  In addition to his personal statements attesting that he has suffered from chronic pain in his upper back and neck since that injury in service, his VA outpatient treatment records from November 2002 to April 2007, the October 2003 statement from Dr. J.W., and the March 2004 physical examination conducted by Dr. H.R. objectively confirm as much.  So there is competent and credible evidence of relevant injury in service, competent and credible evidence of current cervical spine disability, and competent and credible evidence etiologically linking this current disability to the injury in service.  All of the requirements for service connection therefore have been met inasmuch as this evidence is ultimately probative of this determinative issue of causation.  See Rucker v. Brown and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  



ORDER

The claim for service connection for a cervical spine disorder is reopened and granted on its underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


